IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


WILLIAM AND NATALIE HOFFMAN,    : No. 70 WM 2019
HUSBAND AND WIFE                :
                                :
                                :
           v.                   :
                                :
                                :
BAYERISCHE MOTOREN WERKE        :
AKTIENGESELLSCHAFT AG (A/K/A    :
BAVARIAN MOTOR WORKS AG OR BMW :
AG), BMW OF NORTH AMERICA, LLC  :
AND P&W FOREIGN CAR SERVICE,    :
INC.,                           :
                                :
                                :
PETITION OF: BAYERISCHE MOTOREN :
WERKE AKTIENGESELLSCHAFT


                                     ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2019, the Applications for Leave to File a

Supplement are GRANTED, and the Petition for Extraordinary Relief are DENIED.